Mr. Justice Wole
delivered the opinion of the court.
This case in its main .lines must follow the principle expressed in the case of Durand v. Sancho Bonet, civil case No. 7441, decided February 16, 1937. In other words, when the salary of an official is fixed by a special act for a given term, the amount of the salary so fixed can not be altered during his incumbency.
Ponsa Pares, the appellee, was appointed Prosecuting Attorney (Fiscal) of the District Court of Bayamón on the 29th of July 1930, pursuant to the provisions of Act No. 57 of the same year. Said act fixed his salary at $3,850 a year and his term of office at four years. In 1932 he suffered a reduction in his salary of $385, and in 1934 he suffered an additional reduction of $173.25,. He was reappointed for a new term on the 13th of July 1935. On the 5th of September 1936, he filed a petition with the District Court of San Juan for a judgment declaring the above reductions null and *157void. Under principles similar to those of the Durand case, supra, the lower court held that said district attorney was entitled to such declaratory judgment and we agree.
The district court, as we have seen, held that all of the reductions, including those made before and continuing in force after his reappointment and acceptance at the reduced salary, .were unlawful. On this point we have a serious doubt and the motion of the appellee to dismiss as frivolous can not prevail.